Citation Nr: 0804637	
Decision Date: 02/08/08    Archive Date: 02/13/08	

DOCKET NO.  06-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis. 

2.  Entitlement to service connection for numbness of the 
right lower extremity with peripheral neuritis and 
hyperuricemia.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1955 to August 1959, with additional service in 
the United States Naval Reserve ending in December 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision in March 2005, of which the veteran was 
informed that same month, the RO denied entitlement to 
service connection for asbestosis.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the March 2005 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of service connection for 
asbestosis, and the current appeal ensued.  

During the course of an RO hearing in June 2006, the veteran 
withdrew from consideration the issue of service connection 
for bilateral hearing loss.  Accordingly, that issue, which 
was formerly on appeal, will be dismissed.  

Finally, the appeal as to the issues of service connection 
for asbestosis and numbness of the right lower extremity with 
peripheral neuritis and hyperuricemia is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.



FINDING OF FACT

During the course of an RO hearing in June 2006, and prior to 
the promulgation of a decision by the Board, the veteran 
requested withdrawal of the issue of service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 
20.204(b)(c) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2007).

At an RO hearing in June 2006, the veteran withdrew from 
consideration the issue of service connection for bilateral 
hearing loss.  As the veteran has withdrawn his appeal as to 
the issue of service connection for bilateral hearing loss, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on that issue, and it 
is dismissed without prejudice.  




ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.


REMAND

The veteran in this case seeks service connection for 
asbestosis, as well as for numbness of the right lower 
extremity with peripheral neuritis and hyperuricemia.  In 
pertinent part, it is contended that the veteran's current 
asbestosis is the result of extensive exposure to asbestos 
while onboard ship during his initial period of active 
military service.  The veteran further contends that, during 
a period of active duty for training in 1979, he experienced 
numbness of his right lower extremity with accompanying 
peripheral neuritis and hyperuricemia, residuals of which he 
still suffers.  

As regards the issue of service connection for numbness of 
the veteran's right lower extremity, the Board notes that, 
during the course of an RO hearing in June 2006, the veteran 
indicated that, during a period of active duty for training 
in San Francisco, California in July 1979, he experienced a 
problem with numbness and/or "giving way" of his right leg.  
However, inasmuch as that episode occurred on the last day of 
the veteran's period of active duty for training, he was 
advised by his superior officer to seek treatment upon his 
return to his regular Reserve unit located in Dallas, Texas.  

Currently on file is correspondence from the Naval and Marine 
Corps Reserve Center in Dallas, Texas dated in mid-August 
1979, in which a private physician indicated that, during the 
period from July 31 to August 3, 1979, the veteran was 
hospitalized for numbness of his right leg and foot with 
claudication, culminating in a diagnosis of hyperuricemia and 
peripheral neuritis.  However, the actual private medical 
records associated with that four-day period of 
hospitalization are not at this time a part of the veteran's 
claims folder.  Nor has it been verified that, for the two-
week period prior to that period of hospitalization, the 
veteran was, in fact, involved in a period of active duty for 
training with the United States Naval Reserves.  
Significantly, based on a review of the entire pertinent 
evidence of record, it is at this time unclear whether the 
veteran currently experiences residual disability as a result 
of his previous hyperuricemia and peripheral neuritis.

Turning to the issue of service connection for asbestosis, 
the Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying benefit sought, i.e., service connection.  In that 
case, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of the claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.  

The Board observes that, while in correspondence of July 
2005, the veteran was provided with a basic description of 
the elements necessary to establish a claim for service 
connection, he has yet to be provided with notice which fully 
complies with the newly-specified criteria as noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  In 
point of fact, the veteran has never been provided with a 
description of what constitutes new and material evidence 
sufficient to reopen his previously-denied claim, or with 
those laws and regulations governing finality and the 
submission of such new and material evidence.  Under the 
circumstances, appropriate notice must be provided to the 
veteran prior to a final adjudication of his current claim 
for service connection for asbestosis.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should review the 
veteran's file, and ensure that the 
veteran and his representative are sent a 
corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran and his representative of the 
evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for asbestosis), and 
which notifies him and his representative 
of the evidence and information necessary 
to establish his entitlement to the 
underlying claim for the benefit sought, 
that is, service connection.  

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
(for asbestosis) which were found 
insufficient at the time of the prior 
denial, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC should then contact the 
appropriate service department and/or 
record storage facility, in an attempt to 
verify any period of active duty or 
active duty for training around or about 
July of 1979.  Upon verification of that 
period of service, the RO/AMC should 
additionally attempt to obtain any 
service medical records associated with 
the period in question.  Should it prove 
impossible to verify the aforementioned 
period or periods of active duty and/or 
active duty for training, the RO/AMC 
should specifically so state.  

3.  The RO/AMC should then contact 
Dr. Ben C. Malabanan, whose office was 
located in the St. Paul Professional 
Building at 5959 Harry Hines Boulevard in 
Dallas, Texas, 75235, with a request that 
he provide any and all records of 
treatment for the veteran around or about 
the months of July and August 1979.  All 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.

The RO/AMC should, additionally, contact 
the law offices of Foster and Sear, 
L.L.P., located at 524 East Lamar 
Boulevard, Suite 200 in Arlington, Texas, 
76011, with a request that they provide 
copies of any and all records of medical 
treatment for the veteran around or about 
July and August 1979.  All of the above 
records, when obtained, should be made a 
part of the veteran's claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

4.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2007, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the veteran's claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

5.  The veteran should then be afforded 
an additional VA examination or 
examinations by an appropriate specialist 
or specialists in order to more 
accurately determine the exact nature and 
etiology of his claimed numbness of the 
right lower extremity with peripheral 
neuritis and hyperuricemia.  The RO/AMC 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notifications must be 
associated with the claims file.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
aforementioned examination or 
examinations, the appropriate examiner or 
examiners should specifically comment as 
to whether the veteran currently suffers 
from chronic, clinically-identifiable 
numbness of the right lower extremity 
with accompanying peripheral neuritis and 
hyperuricemia.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

6.  The RO/AMC should then review the 
veteran's claim for service connection 
for numbness of the right lower extremity 
with peripheral neuritis and 
hyperuricemia, as well as his claim as to 
whether new and material evidence has 
been submitted sufficient to reopen the 
previously-denied claim for service 
connection for asbestosis.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
September 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


